           Case 1:20-cr-00159-VEC Document 24
                                           23 Filed 09/29/20 Page 1 of 1




                                  MEMO ENDORSED
                                                             September 29, 2020

 By ECF/EMAIL

 Honorable Valerie Caproni                                           USDC SDNY
 United States District Judge                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
 Southern District of New York
                                                                     DOC #:
 40 Foley Square
                                                                     DATE FILED: 9/29/2020
 New York, NY 10007

       Re: United States v. Martin Reyes, 20 Cr. 159 (VEC)

 Dear Judge Caproni:

        I write to request a short adjournment of Mr. Reyes’s change-of-plea hearing,
 which is currently scheduled for Thursday, October 1, 2020. On Sunday, September
 27, 2020, Mr. Reyes was tested for COVID-19. He is awaiting results and was
 informed that they will not be made available until October 1. It is my understanding
 that the Court is available on Thursday, October 15, 2020 from 2:30 p.m. onwards.
 The Defense and Government are both available at that time as well.

                                           Respectfully submitted,

                                           /s/ Ariel Werner
                                           Ariel Werner
                                           Assistant Federal Defender
                                           212.417.8770
                                           ariel_werner@fd.org

 cc: Juliana Murray, Assistant U.S. Attorney

Application GRANTED. The change-of-plea hearing
currently scheduled for October 1, 2020 is adjourned to
October 15, 2020 at 2:30 p.m.
SO ORDERED.




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE                         9/29/2020
